Citation Nr: 0211204	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and appellant's sister in law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1947, and from November 1956 to February 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for diabetes.  The notice 
of disagreement was received in September 1999, a statement 
of the case was issued in October 1999, and a substantive 
appeal was received in September 2000.  Pursuant to his 
request, the veteran was afforded a hearing before a Member 
of the Board in June 2001, a transcript of which has been 
associated with the claims file.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the reopened 
claim of entitlement to service connection for diabetes 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  


After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA to new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In June 1963 the RO denied entitlement to service 
connection for diabetes.

2.  In June 1996 the RO denied the veteran's application to 
reopen a claim for entitlement to service connection for 
diabetes.

3.  Evidence submitted since the RO's June 1996 rating action 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the June 1996 rating decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for diabetes is new and material, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the 
June 1996 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for diabetes is 
reported in pertinent part below.

A review of the service medical records discloses that the 
veteran had an abnormal glucose tolerance test, and was given 
a provisional diagnosis of diabetes mellitus.  He was 
recommended to undergo Medical Board proceedings.  In 
February 1963, the impression was changed to glycosuria 
probably secondary to obesity.  It was determined that no 
medical board was required as only diabetes requiring insulin 
was disqualifying.  Findings in this February 1963 medical 
record included no evidence of urine sugar.  The February 
1963 final medical examination report reflects findings of 
suspected sugar diabetic, and noted that after examination 
and consultation with doctor on February 14, 1963, there was 
not enough to hold the veteran for a medical board.   

A June 1963 VA examination report reflects the history of the 
veteran's abnormal glucose test results in February 1963, 
with no symptoms of polyuria, polydipsia or increased 
appetite.  The diagnosis from the June 1963 VA examination 
was no diabetes mellitus at this time.

Based on this evidence, the RO denied entitlement to service 
connection for diabetes in a June 1963 rating decision.  
Notice of this decision was sent in July 1963.  This decision 
was based on the fact that no diabetes mellitus was found on 
last examination of June 1963.  The veteran did not appeal 
this decision.

Evidence received since June 1963, but prior to June 1996, 
consists of a July 1981 VA examination report which reflects 
a diagnosis of diabetes mellitus, not observed.  

Also received were VA medical records showing that the 
veteran was seen with a diagnosis of non-insulin dependent 
diabetes in June 1995, which he treated with oral 
hypoglycemics.  The records reveal continued treatment for 
diabetes mellitus in March 1996, in which he was noted to be 
on an American Diabetic Association diet, with no added salt 
and low cholesterol.  

In June 1996 the RO determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for diabetes mellitus.  The decision was based on 
a finding that the medical evidence showing treatment for 
diabetes more than 30 years after service did not reflect a 
relationship between this diagnosis and active service.  
Notice of this decision was sent in June 1996.  The veteran 
did not appeal this decision; however he did submit a request 
for a copy of his medical records in January 1997.  The RO 
sent him copies of his medical records within the same month.  
The veteran also alleged in February 1997 that he attempted 
to reenlist twice at "Fort Hollabird," Maryland in 1963, 
but was turned down for having diabetes.    

In June 1999 the veteran submitted correspondences to his 
Senator regarding his attempt to obtain a grant of service 
connection for diabetes mellitus.  Among these 
correspondences was a statement indicating that he was to 
attend a VA medical appointment in July 1999 for a 
determination as to how long he had diabetes.  In July 2000 
the Senator forwarded the correspondences to the RO, which 
accepted them as a claim to reopen.  

In an October 1999 written statement, the veteran alleged 
having been hospitalized twice in 1963 at the Martinsburg, 
West Virginia VA Medical Center (VAMC) because the Army would 
not let him re-enlist due to high blood sugar.

Among the additional evidence submitted since June 1996 are 
VA treatment records dated from 1990 to 2000.  These records 
reflect that in September 1991, the veteran carried a 
diagnosis of diabetic neuropathy and diabetes mellitus.  
These records  reflect continued treatment for a variety of 
medical problems, including obesity, diabetes and diabetic 
neuropathy, throughout the 1990's.  

A September 1993 treatment record reflects that the veteran 
was followed by PM & R service since 1990 for diabetic 
neuropathy.  In January 2000 he continued to be diagnosed 
with non-insulin dependent diabetes mellitus with peripheral 
neuropathy.

In July 2000, the veteran submitted a letter alleging that 
his treatment for diabetes symptoms in Martinsburg, West 
Virginia took place between 1963 and 1964.  A September 2000 
report of contact reflects that the Martinsburg VAMC does not 
have reports of treatment for the veteran in 1963 or 1964.

A lay statement submitted in June 2000 by the veteran's 
sister-in-law reflects that she accompanied the veteran to 
"FT Hollabird," Maryland on two different occasions in 1963 
when he unsuccessfully attempted to reenlist.  She stated 
that each time, he was turned down for having high blood 
sugar, and was hospitalized in the Martinsburg, West Virginia 
VAMC.  She also asserted that he was on a diet and monitored 
his sugar for a lengthy period of time.  

In June 2001 the veteran and two witnesses testified before 
the undersigned Member of the Board.  He testified that he 
was diagnosed in January 1963 with diabetes, and was 
discharged from the service for this reason.  He was 
asymptomatic at that time, and in 1963 tried to reenlist in 
Martinsburg, West Virginia, but was rejected for having high 
blood sugar.  He admitted himself to the VAMC in Martinsburg, 
West Virginia for 30 days to undergo a diabetic diet and 
testing.  After he was rejected from re-enlisting again, he 
stayed another 30 days at the Martinsburg VAMC.  He was also 
treated by a family doctor around 1966 for diet monitoring of 
his diabetes.  He was placed on a restricted diet, which he 
continued to follow.  Other than the family doctor, he did 
not see any other physicians for his diabetes until around 
1990.  He did not have any symptoms such as thirst, frequent 
urination or vision problems.  No physician had thus far 
linked his present diabetes with active service, but one 
physician advised him that he had had diabetes for a long 
time.  




The veteran's sister-in-law testified that she had 
accompanied the veteran in 1963 when he attempted to reenlist 
and was rejected for having diabetes.  The veteran's son 
testified that he remembered his father having to eat a 
special diet of vegetables and un-fried food for health 
reasons back around 1970.  The veteran's son guessed he was 
about 9 or 10 years old when he was aware of his father's 
diet.


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).




However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and post-service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for diabetes if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

In June 1963, the RO denied entitlement to service connection 
for diabetes because the evidence then of record did not show 
that the veteran then had a current diagnosis of diabetes.  
Evidence received after June 1963, but prior to June 1996 
indicated that the veteran had diabetes in 1996.  The RO 
determined in its June 1996 rating decision that this 
evidence of diabetes in 1996 was not new and material, 
because it did not show a relationship to active service.

The medical evidence received subsequent to the June 1996 
decision indicates that the veteran actually was diagnosed 
with diabetes and diabetic neuropathy as early as 1991.  The 
veteran's Travel Board testimony further indicates that he 
was treated for diabetes by his family doctor in 1966.  His 
son's Travel Board testimony indicates that he was aware of 
his father being placed on a special diet as early as 1970.  
This evidence is new in that it has never been previously 
considered by the RO.  

Although lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108, for some 
factual issues, competent lay evidence may be sufficient.  
Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In this case, the veteran's son 
is competent to testify as to having observed the veteran on 
a special diet back in 1970.  The veteran himself testified 
as to the potential existence of pertinent medical evidence 
of treatment for his diabetes in 1966.  

The additional medical records and this lay testimony, when 
considered together with the previously considered service 
medical records showing a tentative diagnosis of diabetes in 
January 1963 and the records of treatment for diabetes back 
in 1996, bear directly and substantially upon the specific 
issue being considered in this case, it is significant, and 
must be considered to fairly decide the merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the June 1996 
determination, and the veteran's claim for entitlement to 
service connection for diabetes is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

